Citation Nr: 1710490	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980.  As a member of the United States Army National Guard and the United States Army Reserves, he had brief periods of active duty for training (ACDUTRA) in 1986 and 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran and his mother testified during a Travel Board hearing. A transcript of the hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was notified of this and informed of his options for another Board hearing in a February 2014 letter.  He was also informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing, no response was received.

A November 2011 remand directed VA to obtain the Veteran's complete service records, as well as his Social Security Administration (SSA) records; a July 2012 response from SSA notified VA that these records were unavailable.   

In an August 2014 remand, the Board directed VA to again attempt to obtain the Veteran's Reserve and National Guard service records.  Additional service records were obtained following the August 2014 remand.

In a March 2016 remand, the Board directed VA to obtain an examination to determine the etiology of the Veteran's claimed psychiatric disability.  In the March 2016 remand, the Board also recharacterized the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his diagnosed schizophrenia began during his active duty service.  He asserts that the first experienced hallucinations while on active duty but did not seek psychiatric treatment at that time.  He reports to have experienced continued psychiatric symptoms ever since his period of active duty.  See Hearing testimony dated April 2011.

The Board notes that the service treatment record appears to be incomplete; the only service medical examination of record is from June 1983.  Although the RO has attempted to obtain all of the Veteran's service treatment records, it has been unable to do so.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Following the March 2016 remand, VA obtained an examination and opinion in July 2016.  The VA examiner noted his review of the claims file, including records from the Veteran's period of active duty, as well as the records from this subsequent Reserve and National Guard service.  In providing the opinion regarding etiology, the examiner noted that the Veteran meets the criteria for a diagnosis of schizophrenia unspecified, and that this disability is less likely than not related to his military service.  The Board notes the examiner, in providing rationale in support of his opinion, noted that there was no evidence of treatment for condition until 1993, 13 years after his discharge from the military.  Here, the Board finds the VA examiner's rationale is inconsistent with the basic facts of the case, as shown by the Veteran's periods of service in the Reserves and National Guard in 1986 and 1987.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board notes that VA treatment records dated August 1993 show the Veteran was treated on an in-patient basis for schizophrenia "that had gone undiagnosed for many years."  While the July 2016 VA examiner noted that there was no evidence of treatment for schizophrenia until 1993, the Veteran specifically reported the onset of symptoms inservice and that he did not seek psychiatric treatment at that time.  The July 2016 examiner did not address the Veteran's contentions of an onset of symptoms of hallucination while on active duty.
The Board finds that the July 2016 VA opinion and rationale do not adequately address whether the Veteran was disabled from a disease or injury incurred in the line of duty while on a period of active duty or ACDUTRA, to include whether the onset of schizophrenia occurred in service as the Veteran reported at the April 2011 hearing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in or aggravated by active duty service or ACDUTRA, or for disability resulting from injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2016).  The Board finds that an additional VA opinion is warranted to address the Veteran's contention of an onset of schizophrenia in service.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Veteran receives treatment for his psychiatric disability from VA facilities.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Obtain a VA opinion regarding the etiology of the Veteran's claimed psychiatric disability.  

The examiner is directed to review the entire claims file; including the records from the Veteran's Reserve and National Guard service and the VA treatment records dated August 1993 that show the Veteran was treated on an in-patient basis for schizophrenia "that had gone undiagnosed for many years." 
The examiner is directed provide an opinion as to whether it is at least as likely as not (50/50):

(a) The claimed psychiatric disability was incurred    (i.e., had its onset) in active service or ACDUTRA, 

	(b) The claimed psychiatric disability was aggravated 	by (increased in severity beyond the normal 	progression of the disease) active service or 	ACDUTRA,

	(c)  The claimed psychiatric disability is otherwise 	etiologically related to the Veteran's active service.  

In providing the requested opinion, the examiner must consider the Veteran's lay statements regarding the onset and progression of his psychiatric symptomatology.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3. Then, readjudicate the claim for service connection for psychiatric disability claimed as schizophrenia.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




